By the Court:
1. The appellant, as treasurer of Monterey County, was entitled to a salary of eighteen hundred dollars (Acts 1869-70, p. 167, Sec. 17), and to no other compensation. (Id. Sec. 91.)
*2772. The appellant having, as treasurer of Monterey County, received certain moneys by the allowance of the Controller of State upon settlement had with that officer, it became his duty to hold such moneys as other public funds in the treasury of the county, and to turn them over to his successor in office. He cannot now be permitted to question the correctness of the action of the Controller, through which he received these moneys, nor to claim their custody against his successor in office, the present treasurer of the county of Monterey, on the ground that, in making the allowance, the Controller exceeded his authority. (Placer County v. Astin, 8 Cal. 303.)
The other question made upon the demurrer was disposed of at the argument.
Judgment affirmed.